Citation Nr: 0527407	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-14 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 30, 1985 to June 
28, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.

In October 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran was in active service for less than 90 days.

2.  Hypertension did not have its onset during active service 
or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in June 2002, August 2003, and November 
2004.  The veteran was told of the requirements to 
successfully establish service connection, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The June 
2002 letter was sent to the veteran prior to the initial RO 
adjudication of his claim.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service private 
treatment records, has been obtained and associated with the 
claims file.  In May 2002, the veteran stated that he was 
treated for hypertension at Fort Knox on May 25, 1987; 
however, he failed to adequately identify or provide a 
release for such records when asked by the RO in June 2002.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current hypertension is associated 
with an established event, injury, or disease in service or 
otherwise associated with military service.  Compare Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to notify and 
assist having been met by the RO to the extent possible, the 
Board turns to the analysis of the veteran's claim on the 
merits.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1131, 1137 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, service 
connection for certain chronic disorders, such as 
hypertension, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The service medical records are negative for 
any complaints or findings of hypertension.  The veteran's 
blood pressure (BP) was within normal limits during service.  
In May 1985, his BP was 90/68 and in June 1985 it was 110/60.  

Following service, the veteran received private medical 
treatment for hypertension from Drs. Raymundo C. Matias, 
Victorino S. Figueroa, Ruby Rosario G. Duque, and Annette 
DeGuzman-Bautista.  Dr. Matias sent the RO a statement in 
December 2004 stating that he had been treating the veteran 
from September or October 1985 for increased blood pressure, 
170/90.  Review of the veteran's private medical records show 
that he has been diagnosed as having chronic hypertensive 
cardiovascular disease and has continuously received 
treatment for high blood pressure since September 1985.  

There is no competent medical evidence of record showing that 
the veteran's hypertension had its onset during active 
service or is related to any in-service disease or injury.  
Although the veteran's private medical records show that he 
began having high blood pressure shortly following 
separation, there is no indication that his hypertension was 
incurred in service.  There is no medical opinion of record 
stating that the veteran's current hypertension began in 
service, and the service medical records show his blood 
pressure was within normal limits during service.  The first 
indication that the veteran had high blood pressure was in 
September 1985, a few months after separation.

Although service connection for hypertension may be 
established on a presumptive basis and high blood pressure 
was noted within one year of service, the record shows that 
the veteran did not have active duty for a continuous period 
of 90 days or more; therefore, he is not entitled to the 
application of the provisions of presumptive service 
connection.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Any contentions by the veteran that his hypertension is 
somehow related to his active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no record of a diagnosis of hypertension in 
service, and there is no competent medical evidence showing 
that the veteran's current hypertension is related to 
service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


